8 N.Y.2d 1142 (1960)
University Gardens Property Owners Association, Inc., Respondent,
v.
University Gardens Corporation et al., Appellants.
Court of Appeals of the State of New York.
Submitted November 14, 1960.
Decided November 30, 1960.
Lawrence W. McKeown for motion.
Charles R. Van de Walle and Emerson F. Davis opposed.
Motion dismissed, with $10 costs and necessary printing disbursements, upon the ground that the motion in the Appellate Division for leave to appeal to the Court of Appeals was not timely made. (See, e.g., First Bank & Trust Co. of South Bend v. Small, 5 N Y 2d 844; Howe v. Howe, 304 N.Y. 737.)